The denial of a Civ.R. 12(B)(1) and 12(B)(3) motion to dismiss is not automatically a final appealable order. The executor seeks a declaration that the appellants' claims against the estate of Konold are time-barred. The court has made no ruling on the merits of this action. The court has not yet made any determination on the effect of the "General Undertaking" and "Members' Agents' Agreements" executed by the decedent. In its opinion and entry denying defendants' motion to dismiss, the court wrote that "such clauses could, however, be a threshold consideration for a court ruling on a subsequent action on the rejected claim."
It is unarguable that the probate court has jurisdiction over decedents' estates in general, the estate of William Konold in particular, and this declaratory judgment action. R.C. 2101.24. I believe that is all that the probate judge has decided in this case thus far, and for that reason I agree that no substantial right has been affected yet; thus, this appeal is not from a final appealable order.